Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 1 of 18 PageID #: 25344



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------X

 UNITED STATES OF AMERICA,

                                                MEMORANDUM AND ORDER
            - against -
                                                15-cr-637(KAM)

 EVAN GREEBEL,

                        Defendant.

 ------------------------------------X

 MATSUMOTO, United States District Judge:

            Evan Greebel (“Mr. Greebel”) has objected, pursuant to

 28 U.S.C. § 3205(c)(5), to the answers filed by two garnishees

 in response to the Government’s writs of garnishment of two

 retirement accounts.      The writs of garnishment were issued by

 the court, upon applications by the Government, to enforce a

 criminal judgment against Mr. Greebel, which ordered him to pay

 restitution to his victims in the amount of $10,447,979.            The

 court held an evidentiary hearing on Mr. Greebel’s objections on

 January 28, 2021, and the court has considered the parties’

 submissions.    For the reasons herein, Mr. Greebel’s objections

 are OVERRULED, and the Government’s request for orders of

 garnishment is GRANTED.

                                 Background

            The court assumes familiarity with Mr. Greebel’s

 criminal trial and conviction.       In short, Mr. Greebel was

                                      1
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 2 of 18 PageID #: 25345



 convicted by a jury in December 2017 of two counts: conspiracy

 to commit wire fraud in violation of 18 U.S.C. § 1349, and

 conspiracy to commit securities fraud in violation of 18 U.S.C.

 § 371.   (ECF No. 501, Minute Entry.)        In August 2018, this court

 sentenced Mr. Greebel: to 18 months of imprisonment on each

 count to run concurrently, to three years of supervised release

 with special conditions to follow his incarceration, including

 the payment of $10,447,979 in restitution pursuant to the

 Mandatory Victims Restitution Act, 18 U.S.C. § 3663A, and to

 forfeit $116,462.03.      (ECF No. 674, Judgment.)      The Second

 Circuit affirmed Mr. Greebel’s conviction.          (ECF No. 719,

 Mandate.)

             As relevant to the objections presently before the

 court, prior to his conviction, Mr. Greebel worked as an

 attorney at Fried, Frank, Harris, Shriver & Jacobson LLP (“Fried

 Frank”) and Katten Muchin Rosenman LLP (“Katten”).           During his

 tenure working at both firms, he made contributions to

 retirement accounts pursuant to the firms’ respective retirement

 plans.

             After Mr. Greebel was sentenced, in order to enforce

 the monetary aspects of the judgment, the Government filed two

 applications for writs of garnishment against Mr. Greebel’s

 interest in the two retirement accounts, pursuant to 28 U.S.C. §

 3205(b).    (ECF Nos. 693, 694.)     One writ was directed to Charles

                                      2
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 3 of 18 PageID #: 25346



 Schwab & Co., Inc., and the other to Merrill Lynch, Pierce,

 Fenner & Smith, Inc. (“Merrill Lynch”), as garnishees.            (Id.)

 On November 19, 2019, the Clerk of Court approved the two writs.

 (ECF Nos. 695, 696.)      Subsequently, the Government asked the

 court to vacate the writ directed to Charles Schwab & Co., Inc.,

 and to instead issue the writ to Charles Schwab Retirement Plan

 Services (“Charles Schwab”), which the court did.           (See ECF Nos.

 703, 704, 705, 706.)      The writs of garnishment, notices, and

 instructions were duly served on the garnishees and on Mr.

 Greebel.

            Merrill Lynch filed its answer to the writ on December

 20, 2018, stating that it held a 401(k) plan related to Mr.

 Greebel’s employment at Fried Frank, titled “Fried, Frank,

 Harris, Shriver & Jacobson LLP 401(k) Incentive Savings Plan

 Greebel, Evan” (the “Fried Frank plan”).         (ECF No. 707, Answer

 of Merrill Lynch.)     At the time of Merrill Lynch’s answer, the

 value of Mr. Greebel’s interest in the Fried Frank plan was

 $133,283.05.    (Id. at 2.)    On January 7, 2019, Charles Schwab

 filed its answer, stating that it held funds related to Mr.

 Greebel’s employment at Katten in a plan titled, “Katten Muchin

 Rosenman LLP Defined Contribution Plan” (the “Katten plan”).

 (ECF No. 709-1, Letter from Charles Schwab.)          At the time of the

 answer, Mr. Greebel’s interest in the Katten plan was

 approximately $788,086.      (Id.)

                                      3
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 4 of 18 PageID #: 25347



             On June 12, 2020, Mr. Greebel filed written objections

 to the two answers pursuant to 28 U.S.C. § 3205(c)(5), and

 requested a hearing.      (ECF No. 736, Written Objections (“Def.

 Obj.”).)    The Government responded (ECF No. 743, Government

 Opposition), and Mr. Greebel filed a reply (ECF No. 744, Reply).

             On January 28, 2021, at the request of Mr. Greebel,

 the court held an evidentiary hearing by videoconference

 regarding Mr. Greebel’s objections.        (ECF Minute Entry Jan. 28,

 2021; ECF No. 764, Transcript of Jan. 28, 2021 Hearing (“H’ring

 Tr.”).)    Three witnesses testified at the hearing regarding the

 two retirement plans: for the Katten plan, Mark Broutman

 (Director of Partnership Accounting) and Jim Berge (Human

 Resources Manager) of Katten; and for the Fried Frank plan, Karl

 Groskaufmanis, Esq. (General Counsel) of Fried Frank.

             Following the hearing, both Mr. Greebel and the

 Government submitted further briefing regarding Mr. Greebel’s

 objections.    (ECF No. 765, Defendant’s Post-Hearing Brief (“Def.

 Mem.”); ECF No. 766, Government’s Post-Hearing Brief; ECF No.

 767, Defendant’s Reply; ECF No. 768, Government’s Reply.)

                               Legal Standard

             The Government “shall be responsible for collection of

 an unpaid fine or restitution,” 18 U.S.C. § 3612(c), and “may

 enforce a judgment . . . against all property or rights to

 property of the person fined,” 18 U.S.C. § 3613(a), or against

                                      4
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 5 of 18 PageID #: 25348



 the property or rights to property of a person ordered to pay

 restitution, 18 U.S.C. § 3664(m).        “The [G]overnment may enforce

 restitution orders arising from criminal convictions using the

 practices and procedures for the enforcement of a civil judgment

 under federal or state law as set forth in the Federal Debt

 Collection Procedures Act (‘FDCPA’).”         United States v. Cohan,

 798 F.3d 84, 89 (2d Cir. 2015).

            When the Government seeks to enforce a judgment

 through a garnishment, “[a] court may issue a writ of

 garnishment against property (including nonexempt disposable

 earnings) in which the debtor has a substantial nonexempt

 interest and which is in the possession, custody, or control of

 a person other than the debtor, in order to satisfy the judgment

 against the debtor.”      28 U.S.C. § 3205(a).      After the court

 issues a writ of garnishment, the Government serves the

 garnishee and the judgment debtor with a copy of the writ, and

 the garnishee files a written answer indicating what property

 belonging to the debtor it holds.        See 28 U.S.C. § 3205(c)(1)-

 (4).

            “[T]he judgment debtor . . . may file a written

 objection to the [garnishee’s] answer and request a hearing.”

 28 U.S.C. § 3205(c)(5).      “The issues at such hearing shall be

 limited (1) to the probable validity of any claim of exemption

 by the judgment debtor; (2) to compliance with any statutory

                                      5
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 6 of 18 PageID #: 25349



 requirement for the issuance of the postjudgment remedy granted;

 and (3) if the judgment is by default and only to the extent

 that the Constitution or another law of the United States

 provides a right to a hearing on the issue, to (A) the probable

 validity of the claim for the debt which is merged in the

 judgment; and (B) the existence of good cause for setting aside

 such judgment.”      28 U.S.C. § 3202(d)(1)-(3).

            “The party objecting shall . . . bear the burden of

 proving such grounds.”      28 U.S.C. § 3205(c)(5).

                                 Discussion

            Construed liberally, Mr. Greebel’s objections are

 predicated on the first of the limited possible grounds: “the

 probable validity of any claim of exemption by the judgment

 debtor.”   28 U.S.C. § 3202(d)(1).       First, he argues that he does

 not have a current, unilateral right to withdraw the funds from

 either retirement account, and thus the accounts are not

 currently susceptible to garnishment by the Government.            (See

 Def. Obj. at 2-7; Def. Mem. at 1-4.)         Second, Mr. Greebel argues

 that if the Government can garnish the funds held in the

 accounts, the Consumer Credit Protection Act precludes the

 Government from garnishing any more than 25 percent of the

 funds.   (See Def. Obj. at 8-15; Def. Mem. at 4-5.)          As explained

 below, Mr. Greebel has failed to meet his burden to sustain

 either ground for his objections.

                                      6
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 7 of 18 PageID #: 25350



    I.   Mr. Greebel’s Rights to the Funds in the Retirement
         Accounts

             The Mandatory Victims Restitution Act “provides that a

 restitution award may be enforced against ‘all property or

 rights to property of the person,’ except for property that

 falls within the exemptions set forth in Section 6334(a)(1)-

 (8),(10) and (12) of the Internal Revenue Code.”           United States

 v. Jaffe, 417 F.3d 259, 265 (2d Cir. 2005) (quoting 18 U.S.C. §

 3613(a)).    These exceptions, as defined in the Internal Revenue

 Code, include “[a]nnuity or pension payments under the Railroad

 Retirement Act, benefits under the Railroad Unemployment

 Insurance Act, special pension payments received by a person

 whose name has been entered on the Army, Navy, Air Force, and

 Coast Guard Medal of Honor roll, and annuities based on retired

 or retainer pay under” the Retired Serviceman’s Family

 Protection plan.     28 U.S.C. § 6334(a)(6).      The foregoing

 exceptions do not include private retirement accounts, like the

 ones at issue here.     Moreover, “courts have repeatedly held that

 [the] provisions of ERISA and the Internal Revenue Code,

 respectively, that generally preclude the assignment or

 alienation of pension benefits do not apply to the United States

 in its efforts to collect on a judgment of restitution.”            United

 States v. Hotte, No. 97-cr-669 (SJ), 2007 WL 2891313, at *3

 (E.D.N.Y. Sept. 28, 2007) (collecting cases).


                                      7
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 8 of 18 PageID #: 25351



             Thus, there is no doubt that the Government can

 garnish Mr. Greebel’s retirement accounts, so long as the funds

 are the property of Mr. Greebel, or he has “rights to” the funds

 in the accounts.     A recent decision of the Second Circuit

 confirms this: In United States v. O’Brien, the Government

 sought to garnish two retirement accounts to which the defendant

 contributed while working at a law firm, in order to enforce a

 judgment of restitution following his criminal conviction.             No.

 19-3895-CR, 2021 WL 1051540, at *1 (2d Cir. Mar. 19, 2021)

 (summary order).     The Second Circuit affirmed the district

 court’s overruling of the defendant’s procedural and substantive

 objections, finding that nothing limited the Government’s

 ability to garnish lump sums from both law firm retirement

 accounts.    See id. at *3.    Here, Mr. Greebel argues, relying on

 creative, if not tortured, constructions of both retirement plan

 documents, that he does not have a current right to the funds in

 the accounts.    His arguments are without merit.

             A.   The Fried Frank Plan

             The document governing the Fried Frank plan states:

 “Upon a Participant’s Separation from Service, other than by

 reason of his death, he shall be entitled to a distribution of

 his interest in his Account balance in a single lump sum or

 shall be entitled to effect a no-load transfer of the Investment

 Fund shares held in his Account to an Individual Retirement

                                      8
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 9 of 18 PageID #: 25352



 Account established by Merrill Lynch[.]”         (Def. Obj., Ex. A at

 31 (Section 6.01) (emphasis added).)         This language clearly and

 unambiguously entitled Mr. Greebel a right to withdraw his

 entire account balance in a single lump sum from the Fried Frank

 plan after his employment with the firm ended.          The General

 Counsel for Fried Frank, Karl Groskaufmanis, Esq., testified at

 the evidentiary hearing, and confirmed as much:

             Q. So, based upon your understanding of the plan,
             are   there  any   limitations   for   someone,   a
             participant who has separated from Fried Frank, are
             there any limitations on their ability to withdraw
             funds from the Merrill Lynch account?

             . . .

             A.   My answer is that the plan that sets the --
             sort of the terms on which a participant who has
             left the firm can effect a transfer of the assets
             from his fund.       So it essentially sets the
             parameters for how that worked. To the extent there
             are limits, there are limits embedded in the plan,
             but, I mean, as a general principle, both in its
             interpretation    and    its   operation,    former
             participants are able and have been able to
             withdraw the assets from their accounts at the
             firm.

 (H’ring Tr. at 79:12-80:20.)

             Based on the unambiguous plan language, there is no

 doubt that Mr. Greebel has unfettered rights to withdraw from

 the Fried Frank retirement account all funds in which he has an

 interest.    Despite the clear plan language, Mr. Greebel argues

 that a subsequent provision in the document governing the Fried

 Frank plan prevents him from requesting an immediate lump sum

                                      9
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 10 of 18 PageID #: 25353



 from the account.      In support of his argument, Mr. Greebel

 relies on the subsequent provision in the plan, which states

 that the “balance shall not be distributed until he reaches his

 sixty-second (62nd) birthday unless he elects within the period

 between thirty (30) days and one hundred and eighty (180) after

 he receives the notice required by Treasury Regulation Section

 1.411(a)-11(c) to receive his benefits prior to that date.”

 (Def. Obj., Ex. A at 31 (Section 6.02(b)).)          However, the

 clearest and most logical interpretation of Section 6.02(b) is

 that it establishes the minimum age at which distributions will

 begin for participants in the plan who have not separated from

 the firm, or who have separated but have not requested a lump

 sum.   In those instances, Section 6.02(b) directs that

 distributions will begin when the participant turns 62.             The

 provision does not purport to alter or supersede the preceding

 provision, Section 6.01, which states that the participant is

 entitled to a distribution of the entire balance in a single

 lump sum after separation from the firm. 1         Thus, Mr. Greebel’s

 objection that he does not have a current, unilateral right to


 1 Mr. Greebel also argues that Fried Frank’s Pension Committee may have the
 discretion to overrule the language of the document governing the Fried Frank
 plan. (See Def. Mem. at 3.) To the contrary, Fried Frank’s General Counsel
 credibly testified that the Pension Committee only becomes involved in
 interpreting the governing plan document when there is a dispute about how a
 provision ought to be interpreted; the Pension Committee does not have the
 authority to deny a valid claim for the funds (nor would the Pension
 Committee become involved in such a request in the normal course). (See
 H’ring Tr. at 69:8-21.)

                                      10
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 11 of 18 PageID #: 25354



 withdraw the funds in the Fried Frank plan is respectfully

 overruled.

             B.    The Katten Plan

             Mr. Greebel’s objections to the garnishment of funds

 in which he has an interest, held pursuant to the Katten plan,

 also lack merit.     The governing Katten plan document states, in

 the relevant part: “By applying to the Applicable Administrative

 Named Fiduciary in the form and manner prescribed by the

 Applicable Administrative Named Fiduciary, an Inactive

 Participant may make a withdrawal from all Accounts of any

 amount, up to the entire value, of his Accounts.”           (Def. Obj.,

 Ex. B at 35 (Section 7.4) (emphasis added).)          Mr. Greebel

 concedes that he is an “Inactive Participant.”           (See Def. Obj.

 at 3 n.1.)    Despite the clear language that he “may make a

 withdrawal . . . of any amount, up to the entire value” from the

 account, Mr. Greebel argues that he does not have an immediate

 right to do so, because he is required to “apply,” and to follow

 a certain process.      (Id. at 4-6.)

             Notwithstanding that an inactive participant must

 follow some administrative procedures in order to effect a

 withdrawal of any amount of the participant’s funds, there is

 nothing in the governing plan document that alters the

 participant’s right to make a withdrawal of the full balance



                                      11
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 12 of 18 PageID #: 25355



 from the account. 2    At the evidentiary hearing before the court,

 the Director of Partnership Accounting for Katten, Mark

 Broutman, credibly confirmed that the plain reading of this

 language is applied in practice:

             Q.   . . . And your experience, from what you’ve
             actually observed at Katten, are there any
             limitations on the amount of money that an inactive
             participant   can   withdraw  from   their   Schwab
             accounts?

             A. An inactive participant, someone who is
             terminated from the firm can fully access any
             amount in their Schwab defined contribution plan
             account.

             Q. And when you say can fully access, do you mean
             they can withdraw those full amounts?

             . . .

             A.   The answer would be yes.

 (H’ring Tr. at 50:18-24.)

             Mr. Greebel cannot plausibly argue that he lacks

 “rights to” funds which he is able to “fully access.” 3            Mr.


 2 Mr. Greebel argues that Charles Schwab has the authority to deny any request
 to withdraw funds. (See Def. Mem. at 1-2.) But nothing in the documents
 gives Charles Schwab a substantive, rather than an administrative, role over
 the Katten plan. Both witnesses from Katten testified at the hearing that
 they were not aware of Charles Schwab having any discretion to deny a
 properly-submitted request for funds. (See H’ring Tr. at 33:6-10; 53:25-
 54:4.)
 3 Mr. Greebel also argues that Section 8.1(a) of the document governing the
 Katten plan “suggests that Mr. Greebel cannot presently make a withdrawal.”
 (Def. Obj. at 6.) To the contrary, Section 8.1(a) states: “Subject to the
 other requirements of this Article, an Inactive Participant may elect to have
 all or a portion of his Account Balance paid to him beginning upon any
 Settlement Date following his Termination of Employment in a form of payment
 allowed hereunder.” (Def. Obj., Ex. B at 43 (Section 8.1(a)).) The
 “Settlement Date” merely refers to the date on which the transactions are
 completed in order for any securities to be converted, as would be necessary
 for a participant to receive funds from the plan. Consequently, this

                                      12
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 13 of 18 PageID #: 25356



 Greebel relies on a separate document that provides a summary of

 the Katten plan, which states: “Once [a participant] reach[es]

 age 59 1/2, [he] may withdraw all or a part of [his] Plan

 Account for any reason.”       (Def. Obj., Ex. C at 14.)       Mr. Greebel

 argues that because he is required to wait until he is 59 and a

 half years old, he will not be able to withdraw his funds

 pursuant to the process described in the Katten plan (which

 lists dates that do not align with the purported 59 and a half

 requirement), and thus, he will not have access to the funds

 until distributions begin, when he turns 70 and a half.             (See

 Def. Obj. at 7.)     As an initial matter, the document relied upon

 by Mr. Greebel is merely a summary, and does not govern, much

 less override, the Katten plan, or bear on the court’s decision.

 In any event, the court does not read the summary as altering

 any of the rights in the Katten plan’s governing document,

 including that an inactive participant “may make a withdrawal

 from all Accounts of any amount, up to the entire value, of his

 Accounts.”

             In conclusion, the plain language of the documents

 governing the two retirement plans both state that a former



 provision confirms that Mr. Greebel has a right to the funds. Mr. Greebel
 also cites the assignment and alienation provision of the document governing
 the Katten plan (see Def. Obj. at 7), but courts have consistently held that
 anti-alienation provisions do not apply to restitution garnishments, and the
 Second Circuit has held that courts may “consider ERISA protected assets in
 determining appropriate fines and restitution,” United States v. Irving, 452
 F.3d 110, 126 (2d Cir. 2006).

                                      13
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 14 of 18 PageID #: 25357



 employee has unlimited access to the funds in the retirement

 accounts.    The witnesses from both law firms confirmed as much.

 Mr. Greebel thus has “rights to” these funds, and they are

 subject to garnishment under the Mandatory Victims Restitution

 Act.

     II.   The Consumer Credit Protection Act

             Mr. Greebel next argues that even if the Government

 can garnish his funds in the retirement accounts, it is limited

 to garnishing 25 percent of the funds, pursuant to a statutory

 cap contained in the Consumer Credit Protection Act (“CCPA”).

             Section 303 of the CCPA 4 provides that “the maximum

 part of the aggregate disposable earnings of an individual for

 any workweek which is subjected to garnishment may not exceed 25

 per centum of his disposable earnings for that week.”             15 U.S.C.

 § 1673(a)(1).     “Earnings” are defined as “compensation paid or

 payable for personal services, whether denominated as wages,

 salary, commission, bonus, or otherwise, and includes periodic

 payments pursuant to a pension or retirement program.”             15

 U.S.C. § 1672(a).

             Though the plain language of the statute directs that

 the 25 percent cap applies to garnishments of “periodic payments

 pursuant to a pension or retirement program,” the statute does



 4 Section 303 of the CCPA, 15 U.S.C. § 1673, applies to collections under the
 FDCPA. 18 U.S.C. § 3613(a)(3).

                                      14
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 15 of 18 PageID #: 25358



 not explicitly limit the Government’s ability to garnish a

 retirement account when it does so by garnishing the entire

 account at once, before periodic distributions to the recipient

 have begun.    In holding that the CCPA’s 25 percent cap does not

 apply to tax refunds, the Supreme Court instructed that the cap

 was intended to apply only to “periodic payments of compensation

 needed to support the wage earner and his family on a week-to-

 week, month-to-month basis.”        Kokoszka v. Belford, 417 U.S. 642,

 651 (1974).    Courts have subsequently interpreted the cap

 consistently with that guidance.          See United States v. Belfort,

 340 F. Supp. 3d 265, 268 (E.D.N.Y. 2018) (holding that the cap

 did not apply to the defendant’s ownership interest in a

 company).    The intent of the cap was to limit the amount of

 money the Government could garnish where the individual was

 receiving periodic payments that he or she might be using to

 cover living expenses.      It was not meant to apply to the

 garnishment of a debtor’s interest in the entire balance of an

 asset that may be withdrawn in a lump sum.

             Mr. Greebel argues that the funds in his retirement

 accounts must be considered “earnings,” because he made

 contributions to the accounts that were deducted from his

 salary.    (See Def. Mem. at 4-5.)        It is true that the funds in

 the accounts can be traced back to Mr. Greebel’s law firm

 salaries, but he has not cited any authority holding that

                                      15
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 16 of 18 PageID #: 25359



 retirement account contributions are still classified as

 earnings, rather than as assets or investments, once in the

 fund.   The purpose of these funds was to transform an employee’s

 fund contributions into investment assets that accumulate and

 grow.   Thus, at the point that the money went into the accounts,

 that money ceased to be “earnings,” and instead became an

 investment vehicle.      Consider a hypothetical: If Mr. Greebel had

 put a portion of his paychecks toward the purchase of a beach

 house, no lawyer could reasonably argue that the beach house

 constituted “earnings” which could not be seized by the

 Government merely because Mr. Greebel contributed money that he

 earned toward the purchase of the house.          See Kokoszka, 417 U.S.

 at 651 (agreeing with lower court holding that “earnings” means

 “periodic payments of compensation” but not “every asset that is

 traceable in some way to such compensation”).

             Mr. Greebel relies on a nonbinding 2018 opinion letter

 from the United States Department of Labor that states, in part:

 “The fact that lump-sum payments may occur only occasionally or

 one time does not alone render them outside the scope of

 earnings under the CCPA.       Indeed, bonuses are often infrequent

 or given only one time, but the statute plainly includes them as

 earnings.”    (Def. Obj., Ex. D at 4.)       The context of the

 Department of Labor opinion letter was a question to the

 Department about “lump-sum payments and garnishment limits

                                      16
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 17 of 18 PageID #: 25360



 relating to withholdings for child support under the CCPA.”

 (Id. at 2.)    The opinion has no persuasive weight in the context

 of restitution owed by a convicted criminal defendant to his

 victims, an area in which the Department of Labor has no

 responsibility.     Even if the Department of Labor were considered

 to have the expertise to interpret the CCPA in this context, the

 court need not afford its opinion any deference, because “[t]he

 intent of Congress is clear,” and the court “must reject

 administrative constructions which are contrary to clear

 congressional intent.”      Chevron, U.S.A., Inc. v. Nat. Res. Def.

 Council, Inc., 467 U.S. 837, 842 & n.9 (1984).

             The CCPA is clear that the cap applies to

 “compensation paid or payable for personal services,” 15 U.S.C.

 § 1672(a), and the Supreme Court has held that this language was

 intended to apply to “periodic payments of compensation needed

 to support the wage earner and his family on a week-to-week,

 month-to-month basis,” Kokoszka, 417 U.S. at 651.           Accordingly,

 the cap does not apply to the Government’s garnishment of Mr.

 Greebel’s two retirement accounts under the circumstances

 presented here.

             The court has considered the cases cited by the

 parties and is persuaded that the majority of decisions weigh in

 favor of the Government’s authority to garnish the entire corpus

 of Mr. Greebel’s retirement accounts.

                                      17
Case 1:15-cr-00637-KAM Document 770 Filed 04/16/21 Page 18 of 18 PageID #: 25361



                                  Conclusion

             For the foregoing reasons, the court finds that Mr.

 Greebel’s objections to the garnishments are without merit.             The

 objections are overruled, and the writs of garnishment are

 affirmed.    The Government shall submit orders of garnishment

 directing the garnishees as to the disposition of the funds in

 the garnished accounts, by April 21, 2021.

 SO ORDERED.

 Dated:      April 16, 2021
             Brooklyn, New York


                                           _________/s/_    ____________
                                           Hon. Kiyo A. Matsumoto
                                           United States District Judge
                                           Eastern District of New York




                                      18
